Hallam, J.
(dissenting).
I dissent.
The complaint in this case charges that the defendant corporation “did *365■wilfully, unlawfully and wrongfully sell, dispose of and deliver * * * one automobile truck load of binder gravel, to the city of Minneapolis, * * * The said corporation * * * saying, representing, and pretending, to the said city of Minneapolis, that the said truck load of gravel * * * did contain four cubic yards of binder gravel, when in truth and in fact the said corporation, the Washed Sand & Gravel Company, then and there well knew that the said truck load of gravel * * * did then and there contain but two and one-quarter cubic yards of gravel and no more and the said truck load of gravel * * * did then 'and there contain but two and one-quarter cubic yards of gravel and no more.”
It seems to me that this is a sufficient allegation that in the sale in question the defendant knowingly gave false weight.
The court found the defendant guilty. This involved a finding that the defendant did in this sale knowingly give false weight. In my judgment, the finding is sustained by the evidence. There is no direct evidence of such knowledge, but there is direct evidence to the effect that a load containing 2*4 cubic yards was delivered as four cubic yards. I think the court could infer from these facts that the defendant, whose business it was to handle and sell this commodity, knew the difference between a load of 2% cubic yards and one, nearly twice as large, of four cubic yards.
Counsel for the state contended that allegation and proof that defendant knew that it was giving short measure was not necessary to a conviction, but I do not understand that there is any concession in the ease, that the allegation or proof of knowledge is not sufficient. Counsel for defendant certainly did not understand that there was any such concession in the case, for they argued the point at length in their brief.